462 Pa. 26 (1975)
333 A.2d 477
COMMONWEALTH of Pennsylvania
v.
James SIMMS, Petitioner.
Supreme Court of Pennsylvania.
Decided February 11, 1975.
Samuel J. Reich, Mark L. Glosser, Cooper, Schwartz, Diamond & Reich, Pittsburgh, for appellant.
John J. Hickton, Dist. Atty., Robert L. Eberhardt, Peter Foster, Asst. Dist. Attys., Pittsburgh, for appellee.

OPINION
PER CURIAM:
And now, this 11th day of February, 1975, the petition for allocatur is granted, the order of the Superior Court affirming the judgment of sentence is reversed 228 Pa. Super. 85, 324 A.2d 365, and a new trial is awarded. See Commonwealth v. Demmitt, 456 Pa. 475, 321 A.2d 627 (1974) and Commonwealth v. Rose, 457 Pa. 380, 321 A. 2d 880 (1974).
JONES, C.J., filed a dissenting opinion.
ROBERTS, J., filed a concurring and dissenting opinion.
JONES, Chief Justice (dissenting).
I dissent. It is my belief our holding in Commonwealth v. Rose, 457 Pa. 380, 321 A.2d 880, 885 (1974), *27 should not apply to the affirmative defense of insanity. (See my concurring opinion in Rose 457 Pa. at 393, 321 A.2d at 886, and Commonwealth v. Winebrenner, 439 Pa. 73, 265 A.2d 108 (1970).) Even if the new evidentiary rule expressed therein is extended, it should not be given retroactive effect.
ROBERTS, Justice (concurring and dissenting).
It is apparent that the Superior Court decided this case without the benefit of our decisions in Commonwealth v. Rose, 457 Pa. 380, 321 A.2d 880 (July 1, 1974), and Commonwealth v. Demmitt, 456 Pa. 475, 321 A.2d 627 (July 1, 1974). See Commonwealth v. Simms, 228 Pa.Super. 85, 324 A.2d 365 (June 21, 1974). Therefore, in the interest of orderly appellate procedure, I would vacate the order of the Superior Court and remand to that court for reconsideration in light of Rose and Demmitt.